      Case 2:16-cv-00542-JAM-AC Document 67 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MATTHEW DENNIS,                                     No. 2:16-cv-0542 JAM AC P
11                        Plaintiff,
12            v.                                          ORDER
13    SCOTT KERNAN, et al.,
14                        Defendant.
15

16           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19           On April 9, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within twenty-one days. Plaintiff has filed objections to

22   the findings and recommendations.

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27   /////

28           Accordingly, IT IS HEREBY ORDERED that:
                                                          1
     Case 2:16-cv-00542-JAM-AC Document 67 Filed 06/23/20 Page 2 of 2

 1          1. The findings and recommendations filed April 9, 2020, are adopted in full.
 2          2. Plaintiff’s motion for preliminary injunctive relief, ECF No. 47, is DENIED.
 3          3. Defendants Scott Kernan, Dave Davey, Dr. Jeanne Windsor, Dr. Salahuddin Abdur-
 4   Rahman, Dr. Randall Lankford, Dr. B. Lee, Registered Nurse D. Mendivil, Dr. Olga Beregovsky,
 5   Dr. Ravijot Gill, Dr. Conall McCabe, Dr. David Smith, Dr. Edgar Clark, Dr. Jonathan Akanno,
 6   Dr. Amr Ramadan, Physician Assistant Stephen Hitchman, Dr. Anthony Enenmoh, Charles
 7   Young, Celia Bell, Janet Lewis and S. Gates are dismissed from this action.
 8          4. This case proceeds on plaintiff’s Third Amended Complaint against defendant CDCR
 9   Secretary Ralph Diaz (in his official capacity only) and against defendants Martha Mays (a Nurse
10   Practitioner) and Dr. Khoung Phui on plaintiff’s medical deliberate indifference claims.
11          5. Plaintiff’s motion requesting the screening of his Third Amended Complaint and a
12   decision on his motion for preliminary injunctive relief, ECF No. 49, is denied as moot.
13          6. Plaintiff’s motion for leave to proceed on a further amended complaint or supplemental
14   pleading, ECF No. 63, is DENIED.
15
     DATED: June 22, 2020
16
                                                  /s/ John A. Mendez____________                _____
17

18                                                UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28
                                                      2
